931 F.2d 63
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Melody RAMSEY, Plaintiff-Appellant,v.OFFICE OF the STATE ENGINEER, DEPARTMENT OF NATURALRESOURCES, STATE OF COLORADO, Defendants-Appellees.
No. 90-1295.
United States Court of Appeals, Tenth Circuit.
April 18, 1991.

Before JOHN P. MOORE, STEPHEN H. ANDERSON and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from an interlocutory order of the district court which adjudicated fewer than all of the claims or the rights or liabilities of fewer than all of the parties.  Absent a determination of the district court that there is no just reason for delay and express direction for the entry of judgment, an interlocutory order of the type challenged by plaintiff-appellant remains subject to revision and consequently is not immediately reviewable by appeal.  See Fed.R.App.P. 54(b).    See also Lewis v. B.F. Goodrich Co., 850 F.2d 641 (10th Cir.1988).


3
Previously, plaintiff was advised of the jurisdictional defect and afforded sufficient time to comply with the requirements of Rule 54(b).  On March 29, 1991, the district court declined to make the determination required by Rule 54(b) for immediate appeal and later denied reconsideration.  The district court's ruling is conclusive.  Accordingly, this court is without jurisdiction, and the appeal must be dismissed.


4
Appeal DISMISSED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3